UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to o Commission File Number I-4383 ESPEY MFG. & ELECTRONICS CORP. (Exact name of registrant as specified in its charter) NEW YORK 14-1387171 (State of incorporation) (I.R.S. Employer's Identification No.) 233 Ballston Avenue, Saratoga Springs, New York12866 (Address of principal executive offices) Registrant's telephone number, including area code518-584-4100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. S Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: £ Large accelerated filer £ Accelerated filer £ Non-accelerated filer SSmaller reportingcompany Indicate by check mark whether the registrant is a shell company. £ YesS No At November 10, 2010, there were 2,325,102 shares outstanding of the registrant's Common stock, $.33-1/3 par value. ESPEY MFG. & ELECTRONICS CORP. Quarterly Report on Form 10-Q I N D E X PART I FINANCIAL INFORMATION PAGE Item 1 Financial Statements: Balance Sheets - September 30, 2010 (Unaudited) and June 30, 2010 1 Statements of Income (Unaudited) - Three Months Ended September 30, 2010 and 2009 3 Statements of Cash Flows (Unaudited)- Three Months Ended September 30, 2010 and 2009 4 Notes to Financial Statements (Unaudited) 5 Item 2 Management's Discussion and Analysis of 8 Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4 Controls and Procedures 11 PART II OTHER INFORMATION AND SIGNATURES 12 Item 1 Legal Proceedings 12 Item 2 Unregistered Sales of Equity Securities 12 Item 3 Defaults Upon Senior Securities 12 Item 4 Submission of Matters to a Vote of Security Holders 12 Item 5 Other Information 12 Item 6 Exhibits 12 SIGNATURES 13 Index PART I:FINANCIAL INFORMATION ESPEY MFG. & ELECTRONICS CORP. Balance Sheets September 30, 2010 (Unaudited) and June 30, 2010 September 30, June 30, ASSETS: Cash and cash equivalents $ $ Short term investments Trade accounts receivable, net Income tax receivable Other receivables 35 Inventories: Raw materials Work-in-process Costs relating to contracts in process, net of progress payments of $147,589 at September 30, 2010 and $142,492 at June 30, 2010 Total inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Loan receivable Total assets $ $ See accompanying notes to the financial statements. (Continued) 1 Index ESPEY MFG. & ELECTRONICS CORP. Balance Sheets September 30, 2010 (Unaudited) and June 30, 2010 September 30, June 30, LIABILITIES AND STOCKHOLDERS' EQUITY: Accounts payable $ $ Accrued expenses: Salaries, wages and commissions Vacation ESOP Payable Other Payroll and other taxes withheld and accrued Income taxes payable Total current liabilities Deferred income taxes Total liabilities Common stock, par value $.33-1/3 per share. Authorized 10,000,000 shares;Issued 3,029,874 shares on September 30, 2010 and June 30, 2010.Outstanding 2,324,502and 2,319,876 (includes 173,749 and 179,166 Unearned ESOP Shares) on September 30, 2010 and June 30, 2010, respectively Capital in excess of par value Retained earnings Less:Unearned ESOP shares ) ) Cost of 705,372 and 709,998 shares of common stock in treasury on September 30, 2010 and June 30, 2010, respectively ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to the financial statements. 2 Index ESPEY MFG. & ELECTRONICS CORP. Statements of Income (Unaudited) Three Months Ended September 30, 2010 and 2009 Three Months Ended September 30, September 30, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Other income Interest income Other Total other income, net Income before income taxes Provision for income taxes Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted Dividends per share: $ $ See accompanying notes to the financial statements. 3 Index ESPEY MFG. & ELECTRONICS CORP. Statements of Cash Flows (Unaudited) Three Months Ended September 30, 2010 and 2009 September 30, September 30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Excess tax benefits from share-based compensation Stock-based compensation Depreciation ESOP compensation expense Loss on disposal of assets Deferred income tax benefit ) Changes in assets and liabilities: Decrease in trade receivable, net Increase in income taxes receivables ) (Increase) decrease in other receivables ) Decrease in ESOP receivable due to dividends on unallocated shares Increase in inventories ) ) (Increase) decrease in prepaid expenses and other current assets ) (Decrease) increase in accounts payable ) Increase (decrease) in accrued salaries, wages and commissions ) (Decrease) increase in other accrued expenses ) Decrease in vacation accrual ) ) Decrease in ESOP payable ) ) (Decrease) increase in payroll and other taxes withheld and accrued ) Decrease in income taxes payable ) ) Net cash provided by operating activities Cash Flows From Investing Activities: Additions to property, plant and equipment ) ) Proceeds from loan receivable Purchase of short term investments ) ) Proceeds from maturity of short term investments Net cash used in investing activities ) Cash Flows From Financing Activities: Sale of treasury stock Dividends on common stock ) ) Proceeds from exercise of stock options Excess tax benefits from share-based compensation Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Schedule of Cash Flow Information: Income taxes paid $ $ See accompanying notes to the financial statements. 4 Index ESPEY MFG. & ELECTRONICS CORP. Notes to Financial Statements (Unaudited) Note 1. Basis of Presentation In the opinion of management the accompanying unaudited financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary for a fair presentation of the results for such periods.The results for any interim period are not necessarily indicative of the results to be expected for the full fiscal year.Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles have been condensed or omitted.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of assets and liabilities.On an ongoing basis, we evaluate our estimates and judgments, including those related to revenue recognition, inventories, income taxes, and stock-based compensation.Management bases its estimates on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.These financial statements should be read in conjunction with the Company's most recent audited financial statements included in its report on Form 10-K for the year ended June 30, 2010. Note 2. Net Income per Share Basic net income per share excludes dilution and is computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding for the period.Diluted net income per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the income of the Company.As Unearned ESOP shares are released or committed-to-be-released the shares become outstanding for earnings-per-share computations. Note 3. Stock Based Compensation The Company follows ASC 718 in establishing standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services, as well as transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entity’s equity instruments or that maybe settled by the issuance of those equity instruments.ASC 718 requires that the cost resulting from all share-based payment transactions be recognized in the financial statements based on the fair value of the share-based payment.ASC 718 establishes fair value as the measurement objective in accounting for share-based payment transactions with employees, except for equity instruments held by employee share ownership plans. Total stock-based compensation expense recognized in the Statement of Income for the three month period ended September 30, 2010 and 2009, was $16,040 and $25,304, respectively, before income taxes.The related total deferred tax benefit was approximately $1,328 and $2,477 for the same periods.ASC 718 requires the tax benefits resulting from tax deductions in excess of the compensation cost recognized for those options to be classified and reported as both an operating cash outflow and a financing cash inflow. As of September 30, 2010, there was approximately $100,477 of unrecognized compensation cost related to stock option awards that is expected to be recognized as expense over the next 2 years.The total deferred tax benefit related to these awards is approximately $8,831. The Company has one employee stock option plan under which options may be granted, the 2007 Stock Option and Restricted Stock Plan (the "2007 Plan"). The Board of Directors may grant options to acquire shares of common stock to employees of the Company at the fair market value of the common stock on the date of grant.Generally, options granted have a two-year vesting period based on two years of continuous service and have a ten-year contractual life.Option grants provide for accelerated vesting if there is a change in control.Shares issued upon the exercise of options are from those held in Treasury.The 2007 Plan was approved by the Company's shareholders at the Company's Annual Meeting on November 30, 2007 and supercedes the Company's 2000 Stock Option Plan (the "2000 Plan").Options covering 400,000 shares are authorized for issuance under the 2007 Plan, of which 99,800 have been granted and 87,900 are outstanding as of September 30, 2010.While no further grants of options may be made under the 2000 Plan, as of September 30, 2010, 64,800 options remain outstanding, vested and exercisable from the 2000 Plan. 5 Index ASC 718 requires the use of a valuation model to calculate the fair value of stock-based awards. The Company has elected to use the Black-Scholes option valuation model, which incorporates various assumptions including those for volatility, expected life and interest rates. The table below outlines the weighted average assumptions that the Company used to calculate the fair value of each option award for the quarter ended: September 30, September 30, Dividend yield 4.
